     Case 2:20-cv-01999-JAM-AC Document 14 Filed 03/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN ANTHONY CICALLA, JR.,                      No. 2:20-cv-01999 JAM AC
12                        Plaintiff,
13           v.                                         ORDER
14    DONNA ROGERS and ESTATE OF
      LEON ROGERS,
15
                          Defendants.
16

17

18          The court is in receipt of plaintiff’s letter, sent improperly to the court and now docketed

19   at ECF No. 13, which the court construes as a second motion for e-filing pursuant to Local Rule

20   133(b)(3). The court has previously denied a motion for e-filing by plaintiff, and explained the

21   criteria required in a motion to e-file should plaintiff choose to bring a second motion. ECF Nos.

22   10, 11. Plaintiff again fails to make the necessary showing, and the motion will again be denied

23   without prejudice.

24          I.      Improper Communications to the Court

25          Plaintiff has attempted on two occasions to directly email the assigned magistrate judge.

26   Directly emailing the judge constitutes an improper ex parte communication and would be

27   inappropriate even if not ex parte. Plaintiff has been blocked from emailing the address to which

28   he sent the request now docketed at ECF No. 13; he will still be able to contact those court staff
     Case 2:20-cv-01999-JAM-AC Document 14 Filed 03/11/21 Page 2 of 3


 1   whose contact information is provided to the public on the court’s website. Any information
 2   intended for the judge should be included in a filed document, not emailed to court staff. Further
 3   attempts to directly contact the judge may result in monetary sanctions.
 4          II.      Renewed Request to Participate in E-Filing
 5          The court has reviewed the filing at ECF No. 13 and again and DENIES plaintiff’s request
 6   without prejudice because it lacks any “explanation of reasons” as required by the Local Rule.
 7   Denial without prejudice means that plaintiff may bring the motion again; a third motion to e-file
 8   should include the necessary information described below.
 9          Although the Eastern District of California is an electronic management/filing district,
10   unrepresented persons are required to file and serve paper documents unless the assigned District
11   Judge or Magistrate Judge grants leave to utilize electronic filing. L.R. 133(a), (b)(2). A pro se
12   party may bring a request to use electronic filing as a written motion setting out an explanation of
13   reasons for the requested exception. L.R. 133(b)(3). Once plaintiff is approved to file documents
14   electronically, the plaintiff will no longer receive any documents by mail and the court will not
15   accept paper documents from plaintiff, meaning plaintiff can no longer mail in any filings.
16          A motion to e-file must make clear whether plaintiff is familiar with the requirements
17   applicable to electronic filing in this court, and whether plaintiff has access to the hardware and
18   software needed for electronic filing. Plaintiff will be given an opportunity to file a renewed
19   motion to e-file, and that request must specify the following:
20                1. That plaintiff has reviewed the requirements for electronic filing1 and agrees to
21                   abide by them, and that she understands that once plaintiff registers for electronic
22                   filing, all notices and documents will be received by e-mail and not by regular
23                   mail;
24                2. Whether plaintiff has regular access to the following technical requirements
25                   necessary for electronic filing: (a) a computer with internet access; (b) an e-mail
26                   account for receiving notifications from the electronic filing system; (c) a PACER
27
     1
       The CM/ECF User Manual is available on the court’s website at
28   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/cmecf-users-manual/.
                                                   2
      Case 2:20-cv-01999-JAM-AC Document 14 Filed 03/11/21 Page 3 of 3


 1                  (Public Access to Court Electronic Records) account; (d) a word-processing
 2                  program; (e) PDF conversion software to convert word processing documents into
 3                  pdf format; and (6) a scanner for exhibits or other supporting documents that are
 4                  only in paper format.
 5           Failure to address each of these items will result in denial of any subsequent motion to e-
 6   file.
 7           III.   Plaintiff’s Concerns Regarding Discovery
 8           Plaintiff’s letter raises concerns regarding discovery, including questions about mailing
 9   evidence to the court and the need for subpoenas. ECF No. 13. Plaintiff must not submit
10   evidence to the court at this time; any such filing would be improper and premature as defendants
11   have not yet submitted an answer and this case has not yet been scheduled.
12           Defendants’ answer is due April 19, 2021 and a scheduling conference is set for August
13   18, 2021. ECF No. 12. The case will be scheduled after defendants answer and the parties file
14   their joint status report (due August 4, 2021). In general, evidence is only submitted to the court
15   when appropriate as an exhibit to a motion authorized by the Federal Rules of Civil Procedure, or
16   pursuant to the court’s direction.
17           IV.    Conclusion
18           Accordingly, IT IS HEREBY ORDERED that plaintiff’s renewed motion to e-file (ECF
19   No. 13) is DENIED without prejudice.
20   DATED: March 10, 2021
21

22

23

24

25

26

27

28
                                                       3
